 Case 1:20-cv-00033-NT Document 23 Filed 01/07/21 Page 1 of 4                                PageID #: 922



                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

Federal National Mortgage Association                   CIVIL ACTION NO: 1:20-cv-00033-NT

                  Plaintiff
                                                        RE: VACANT REAL PROPERTY
                                                        260 State Route 46, Bucksport, ME 04416
                          vs.
                                                        Mortgage:
Kelli A. Motta                                          November 7, 2007
                                                        Hancock County Registry of Deeds
                  Defendant                             Book 4888, Page 302

                          JUDGMENT OF FORECLOSURE AND SALE

                Address: 260 State Route 46, Bucksport, ME 04416
 Mortgage: November 7, 2007, Book: 4888, Page: 302, Hancock County Registry of Deeds
                                 Property is vacant

        This matter came before the Court pursuant to the Default entered on May 20, 2020, against

the named Defendant, Kelli A. Motta (ECF No. 7), Fed. R. Civ. P. 55(b), this Court’s Foreclosure

Procedural Order dated October 6, 2020 (ECF No. 13), and the General Orders issued in response

to the recent outbreak of Coronavirus Disease 2019 (“COVID-19”) in accordance with the

Pandemic/Infectious Disease Plan for the United States District Court for the District of Maine. (March 2020).

        Plaintiff, Federal National Mortgage Association (“FNMA”), was represented by John A.

Doonan, Esq. The Defendant, Kelli A. Motta, has not appeared or opposed Plaintiff's Motion for

Default Judgment of Foreclosure and Sale.

        All persons interested having been duly notified in accordance with the law, and after

consideration of the Affidavits with supporting documentary evidence and Memorandum of Law in

Support of Plaintiff ’s Motion for Default Judgment on Documentary Evidence, the Plaintiff ’s

Motion for Default Judgment is GRANTED. The remaining counts are hereby DISMISSED

without prejudice at the request of the Plaintiff.

        JUDGMENT on Count I – Foreclosure and Sale is hereby ENTERED as follows:
Case 1:20-cv-00033-NT Document 23 Filed 01/07/21 Page 2 of 4                        PageID #: 923



  1.      If the Defendant or their heirs or assigns pay FNMA the amount adjudged due and

          owing as of October 13, 2020 (attorney’s fees and deficiency are waived) ($296,640.28)

          within 90 days of the date of the Judgment, as that time period is calculated in

          accordance with 14 M.R.S.A. § 6322, FNMA shall forthwith discharge the Mortgage and

          file a dismissal of this action on the ECF Docket. The following is a breakdown of the

          amount due and owing:

                      Description                                 Amount
       Principal Balance                                                      $138,530.81
       Interest                                                                $98,491.67
       Escrow Advance                                                          $29,782.34
       Lender Paid Expenses                                                    $31,270.07
       Forbearance                                                               ($666.91)
       Hazard Suspense/Hazard Loss                                               ($767.70)
       Grand Total                                                            $296,640.28

  2.      If the Defendant or their heirs or assigns do not pay FNMA the amount adjudged due

          and owing ($296,640.28) within 90 days of the Judgment, as that time period is

          calculated in accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of

          the property at 260 State Route 46, Bucksport, Maine 04416 (“Bucksport Property”)

          shall terminate, and FNMA shall conduct a public sale of the Bucksport Property in

          accordance with 14 M.R.S.A. § 6323, disbursing the proceeds, first to itself in the

          amount of $296,640.28 after deducting the expenses of the sale, with any surplus to be

          disbursed pursuant to Paragraph 5 of this Judgment, and in accordance with 14 M.R.S.A.

          § 6324. FNMA may not seek a deficiency judgment against the Defendant pursuant to

          the Plaintiff's waiver of deficiency in its Motion.

  3.      Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a certification

          after the appeal period has expired, certifying that the applicable period has expired


                                                  2
Case 1:20-cv-00033-NT Document 23 Filed 01/07/21 Page 3 of 4                        PageID #: 924



          without action or that the final judgment has been entered following appeal.

  4.      The amount due and owing is $296,640.28 as of October 13, 2020.

  5.      The priority of interests is as follows:

          •   Federal National Mortgage Association has first priority, in the amount of

              $296,640.28, pursuant to the subject Note and Mortgage and there are no parties-in-

              interest other than the Defendant who has second priority.

  6.      The pre-judgment interest rate is 6.75%, see 14 M.R.S.A. § 1602-B, and the post-

          judgment interest rate will be calculated pursuant to 28 U.S.C. § 1961.

  7.      The following information is included in this Judgment pursuant to 14 M.R.S.A. §

          2401(3):

                             PARTIES                            COUNSEL
PLAINTIFF                    Federal National Mortgage          John A. Doonan, Esq.
                             Association                        Reneau J. Longoria, Esq.
                             5600 Granite Parkway               Doonan, Graves & Longoria, LLC
                             Plano, TX 75024                    100 Cummings Center
                                                                Suite 225D
                                                                Beverly, MA 01915
DEFENDANT
                             Kelli A. Motta                     Defaulted
                             44 Mill Street                     Pro Se
                             Lakeville, MA 02347


  a) The docket number of this case is 1:20-cv-00033-NT.

  b) All parties to these proceedings received notice of the proceedings in accordance with the

       applicable provisions of the Federal Rules of Civil Procedure.

  c) A description of the real estate involved, 260 State Route 46, Bucksport, ME 04416, is set

       forth in Exhibit A to the Judgment herein.

  d) The street address of the real estate involved is 260 State Route 46, Bucksport, ME 04416.

       The Mortgage was executed by the Defendant, Kelli A. Motta, on November 7, 2007. The


                                                     3
 Case 1:20-cv-00033-NT Document 23 Filed 01/07/21 Page 4 of 4                       PageID #: 925



       book and page number of the Mortgage in the Hancock County Registry of Deeds is Book

       4888, Page 302.

   e) This Judgment shall not create any personal liability on the part of the Defendant, but shall

       act solely as an in rem judgment against the property, 260 State Route 46, Bucksport, ME

       04416.


SO ORDERED.
                                                     /s/ Nancy Torresen
                                                     United States District Judge
Dated this 7th day of January, 2021.




                                                 4
